Title: To George Washington from George Thacher, 14 September 1789
From: Thacher, George
To: Washington, George


          
            Sir
            City of New York 14th Septemr 1789
          
          I take the liberty of handing to you the names of two Gentlemen either of whom in my opinion will make a respectable District Judge for the District of Maine—viz. the Honourable David Sewal & William Lithgow Junr. The former was appointed one of the Judges of the Supreme Judicial Court, for the Commonwealth of Massachusetts, about the year 1776—which office he has sustained to the present time—He lives at York in the District of Maine.
          
          The latter is a respectable Attorney at Law of about thirteen years standing he lives at Hollowel on Kennebeck River[.] He served four or five years in the Army—where he lost the use of his right arm by a ball he recieved in an engagement with the enemy—He is now Major General of the Militia in the eastern Division of Massachusetts.
          Should the former be appointed Judge in Maine District—the latter appears to me the most suitable person in that District for the Attorney to the United States in the said District—But if the latter be appointed Judge, I wish to mention Daniel Davis of Portland as a suitable person for the Attorney in that District.
          I further take the liberty of recommending Joshua Bailey Osgood, as a proper person for the Marshall in Maine District—His situation at Portland or Biddeford will accommodate the District—His property, education & general Character, where they are known, I believe, will fully justify this recommendation. I am with the greatest respect Sir, Your most obedient humble Servant
          
            George Thatcher
          
        